

March 10, 2011


Mr. Joseph C. Magnacca
520 W. 19th Street
Apt. 6A
New York, NY  10011


Dear Joe:


I am pleased to confirm your promotion to President of Daily Living Products and
Solutions for Walgreen Co. (“Walgreens” or the “Company”), continuing to report
to Greg Wasson, President and CEO.  This position is at the Senior Vice
President level for compensation and benefits purposes.  This promotion is
effective as of April 1, 2011 (the “Effective Date”).  The remainder of this
letter covers the compensation, benefits and other terms applicable to your new
position, as well as any continuing terms and conditions from your prior
role.  This letter supersedes all prior agreements, including the Letter
Agreement between you and Walgreen Co. dated February 13, 2010 (the “Letter
Agreement”).


COMPENSATION AND BENEFITS


Base Salary.  $600,000 annually, less all applicable tax withholdings and
benefit deductions.


Annual Bonus Opportunity.  Based on your position, you will be eligible for an
annual bonus under the Walgreen corporate bonus program, which is based on the
Company’s fiscal year running from September 1 through August 31, and is subject
to the board’s approval of each year’s bonus.  The current bonus target for your
position is 60% of your base salary.  You will be eligible for a pro-rated bonus
for the period from the Effective Date through the end of fiscal year 2011.  You
will be eligible for a pro-rated bonus under the Duane Reade Management
Incentive Plan for the period January 1, 2011 through the Effective Date (based
on your salary prior to the Effective Date).


Long-Term Incentives.  You will also be eligible for long-term incentives, which
are currently at the following levels based on your position level.


Executive Stock Options:  Under the current program, the number of options
granted annually equals 220% of base salary divided by the average stock price
as determined under the Option Plan. Options become vested three years after the
grant date and may be exercised up to 10 years after the grant date.


Restricted Stock Units:  Under the current program, the number of units granted
annually equals 55% of base salary divided by the average stock price as
determined under the Long-Term Incentive Performance Plan. RSUs become vested
after three-years and are distributed in shares of Walgreen Co. stock.  As a
condition to receiving each grant, you will be required to sign a
Non-Competition, Non-Solicitation, and Confidentiality Agreement, which is
substantively the same as the one referenced in “Restrictive Covenants” below.


Performance Share Program:  The current annual performance share program
provides for a grant of "contingent" shares each fiscal year that become
payable, or "earned," if the Company meets the performance targets.  The earned
award is based on company performance (ROIC) over a three year period. The
entire earned award is paid in stock at the end of the three-year period. Under
the current program, the target annual award equals 75% of base salary, divided
by the average stock price as determined under the Performance Share Program.


You will be eligible for pro-rated awards as of the Effective Date to cover the
remainder of the 2011 fiscal year, and then you are eligible to receive full
awards for future fiscal years.


Other Employee Benefits.  See the attached Overview of Benefits, briefly
describing the Walgreens employee benefits that apply.




OTHER TERMS AND CONDITIONS


Relocation. It is understood that no later than six months following the
Effective Date you will be relocating to the Chicagoland area to work out of the
corporate office in Deerfield.  The exact timing of that relocation is to be
determined between you and Greg.  Prior to this relocation, the Company will
continue your NY housing benefit (up to $12,000 per month).


Duane Reade Fringe Benefits.  Upon the transition to the Walgreens executive
compensation and benefits programs, your Duane Reade perquisites will cease as
of the Effective Date.  This includes tax/financial planning advice, commuting
to Toronto (up to $10K per year), and health care reimbursement (up to $8K per
year).  Similar to most public companies, Walgreens does not maintain these
types of executive perquisites.


Change in Control Employment Agreement. As a Walgreens senior executive, you
will be presented with our standard Change in Control Employment Agreement,
which provides protection to you following a change in control of Walgreen
Co.  Outside of the change in control context, Walgreens executives do not have
term employment agreements. Accordingly, you should not consider our offer of
employment to be a contract or guarantee of indefinite employment. Employment at
Walgreens is at will, for no definite term, and is subject to Walgreens
policies, which can be changed from time to time.


Corporate Officer Paperwork. Subject to final approval by the Board of Directors
of your officer status, we will send you all applicable officer paperwork for
your review and completion, including our Code of Ethics Policy and D&O
Questionnaire.


Immigration Status.  Your continuation in this new position is contingent on you
maintaining temporary employment authorization via H-1B visa sponsorship and
obtaining U.S. permanent residency.


 
OTHER TERMS AND CONDITIONS


Transition/Retention Bonus.  The the transition/retention bonus set forth in the
Letter Agreement shall be superseded by the following transition/retention bonus
terms and conditions:


(a)  
For the critical 18-month period following the April 9, 2010 closing of the
Walgreens acquisition of Duane Reade (the “Retention Period”), you are eligible
for a retention bonus equal to $1,790,400 (less applicable tax
withholdings).  This retention bonus is designed to reward you for your
continued employment during this critical period and to acknowledge the extra
effort and commitment that is needed by the senior leadership team during this
period.  As a condition to your receipt of this bonus, you must remain employed
with the company at least through the end of the Retention Period (or the first
12 months of the Retention Period, with respect to the portion of the bonus
described in (b)(i) below), except that if prior to the end of the Retention
Period (or portion thereof for purposes of (b)(i) below) your employment is
terminated without Cause or you resign for Good Reason (in both cases as defined
below), then you would remain entitled to the full retention bonus.  If your
employment ends prior the end of the Retention Period for any other reason, then
you would forfeit the entire unpaid portion of the retention bonus.



(b)  
Your retention bonus will be paid in three installments:



 
(i)
$600,000 in one lump sum within 30 days after the end of the first 12-months of
the Retention Period, or earlier if your employment is terminated without Cause
or for Good Reason pursuant to the “Termination Benefits” provision below;



 
(ii)
$760,400 in one lump sum within 30 days after the end of the Retention Period,
or earlier if your employment is terminated without Cause or for Good Reason
pursuant to the “Termination Benefits” provision below; and



 
(iii)
$430,000 in substantially equal semi-monthly installments continuing for 24
months beginning with the regular payroll date next following the date of your
termination of employment.  Notwithstanding the foregoing, in the event that you
are a “specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on your “separation of service” (within the meaning of Section 409A),the
amount payable under this clause (b)(iii) during the six-month period
immediately following your termination date shall instead be paid on the first
business day after the date that is six months following your termination date.



For the portion of your retention bonus that is paid after employment as
required by clause (b)(iii) above, such amount will be credited with interest,
commencing on the last day of the Retention Period and continuing through the
commencement of installment payments, at an annual rate of 10.5%, or such other
rate as is mutually-agreed between you and the Company.




Termination Benefits.  If your employment is terminated by the Company without
Cause or by you for Good Reason prior to the end of the Retention Period, you
will be entitled to the following severance benefits:


(a)  
Continuation of your base salary for 12 months, paid in accordance with normal
payroll practices.  This is based on the rate of base salary in effect as of the
closing (i.e., $460,000 per year).



(b)  
Continued medical, dental and prescription drug coverage for 12 months at the
premium rates applicable to active employees, subject to any cost or coverage
changes of general application.  This extended coverage period would count
toward your COBRA coverage period.



(c)  
Subject to (b)(iii) above under Transition/Retention Bonus, payment of the
retention bonus in one lump sum within 30 days of employment termination.



For purposes of the above, Cause and Good Reason are defined as follows:


(d)  
There is “Cause” for termination if the Board of Directors of Walgreens
determines in good faith that any one or more of the following have occurred:



 
(i)
You have been indicted or convicted of, or entered a plea of guilty or nolo
contendere to, any crime (A) constituting a felony under any state or federal
law or (B) involving fraud, embezzlement or an act of moral turpitude, whether
or not in connection with the performance your duties or obligations to the
Company;

 


 
(ii)
You (A) commit an act of fraud with respect to a material aspect of the
Company's business, even if not criminally charged, indicted, or convicted
therefor; or (B) engage in any willful misconduct, even if not criminal in
nature, that brings the Company or any of its officers, directors, subsidiaries
or shareholders into public disgrace or disrepute in any material respect; or

 


 
(iii)
You are (A) grossly negligent in the performance of your duties and obligations;
(B) breach any obligation contained in this letter or in Exhibit A to this
letter; or (C) engage in a material violation of one or more significant written
Company policies and such policy violation is such that, under typical
circumstances, immediate termination of employment would result.

 


Prior to any termination for Cause pursuant to clause (iii) above, the Company
shall give you notice and a reasonable opportunity (at least 30 days) to remedy
any condition, or conduct, action or inaction of you giving rise to the
violation or breach of such clause, but only if such violation or breach is
remediable.
 


 
(e)  
You shall have the right to resign for “Good Reason” prior to the end of the
Retention Period under either of the following circumstances which  would result
in a material negative change to your employment with the Company:



 
(i)
Without your oral or written consent, the Company causes a material diminution
of your annual base salary or bonus opportunity; or

 


 
(ii)
Without your oral or written consent, the Company materially changes the
geographic location of your principal office to a location that increases your
normal work commute (one-way) by more than 30 miles.

 


You must give written notice to the Company of your intention to terminate your
employment for Good Reason within a period not to exceed 90 days of the initial
existence of a condition described in clause (i) or (ii) of this paragraph; and
then the Company shall have 30 days from the receipt of such notice to cure any
actions giving rise to such Good Reason.


For the avoidance of doubt, it is understood that the agreed-upon compensation
and relocation terms set forth in this letter shall not give rise to any Good
Reason termination rights.


Following the end of the Retention Period, the severance benefits set forth
above will no longer apply, and instead you would be subject to any applicable
Walgreens severance policy.  Regardless of the timing of employment termination,
eligibility for a pro-rated bonus for the year of termination would be dictated
by the terms of the applicable bonus program.


Restrictive Covenants.  The Non-Competition, Non-Solicitation and
Confidentiality Agreement attached as Exhibit A hereto is the same as the
Agreement that you signed along with the Letter Agreement, and it shall continue
to apply.  In addition, as a condition to this promotion, you will be required
to sign a Walgreens Non-Competition, Non-Solicitation and Confidentiality
Agreement on or about the Effective Date.  This is a standard agreement for
Walgreens executives, and a copy of this Agreement can be provided in advance
upon request.


Confidentiality.  The terms of this letter – and in particular the retention
bonus terms - must remain strictly confidential at all times before, during, and
after the Retention Period; provided however that, disclosure by you is
permitted to immediate family members, your legal and financial advisors, and if
disclosure is required by you due to subpoena, government investigation or other
requirement of law.  Failure to comply with this requirement can result in
forfeiture of the retention bonus and/or termination of employment for Cause.


Code Section 409A.  This Transition/Retention bonus and Termination Benefits
terms set forth above are intended to comply with the requirements of Section
409A of the Internal Revenue Code or an exemption or exclusion therefrom and,
with respect to amounts that are subject to Section 409A of the Code, shall in
all respects be administered in accordance with Section 409A of the Code and
shall be treated in accordance with this intention for purposes of payroll and
income tax reporting.  Each such payment shall be treated as a separate payment
for purposes of Section 409A of the Code.  In no event may you, directly or
indirectly, designate the calendar year of any payment to be made under this
letter.  For purposes of this letter, the terms “termination of employment” and
“termination date” (and words of similar meaning) mean the date upon which you
have terminated of employment from the Company and its affiliates that
constitutes a “separation from service” within the meaning of Section 409A of
the Code.  The Company has not made any guarantee to you of the tax result of
any of your compensation, including your retention bonus, under Section 409A of
the Code or any other tax provision or law, and you have consulted with your own
tax counsel regarding this letter.




To acknowledge and accept the terms of this letter, please sign your name on the
line below, fill in the date, and return the signed letter to me.  Please also
make a copy of this signed letter for your records.


If you have any questions, please call me at 847-315-3070.


Sincerely,






Kathleen Wilson-Thompson
Chief Human Resources Officer
Walgreen Co.




Enclosures
cc:           Greg Wasson




Acknowledged and Agreed:






Signature:
______________________________                                                                                     Date:
________________



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


WALGREEN CO. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT


This Exhibit forms a part of the offer of employment or continuing employment to
the undersigned individual from Walgreen Co. or one of its subsidiary companies
(hereinafter referred to as “Employee’’ and the “Company”).
 
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
 
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and
 
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
 
NOW THEREFORE, in consideration of this offer of employment and the
consideration to be provided to Employee thereunder, Employee agrees to the
following:
 
1.           Non-Disclosure And Non-Use.  Employee agrees not to disclose any
Confidential Information, as defined below, to any person or entity other than
the Company, either during or after Employee’s employment, without the Company’s
prior written consent.  Employee further agrees not to use any Confidential
Information, either during or at any time after his or her employment, without
the Company’s prior written consent, except as may be necessary to perform his
or her job duties during employment with the Company.
 
Confidential Information means information not generally known by the public
about processes, systems, products, services, including proposed products and
services, business information, know-how, or trade secrets of the
Company.  Confidential Information includes, but is not limited to, the
following:
 
(a)           Customer records, identity of vendors, suppliers, or landlords,
profit and performance reports, prices, selling and pricing procedures and
techniques, and financing methods of the Company;
 
(b)           Customer lists and information pertaining to identities of the
customers, their special demands, and their past, current and anticipated
requirements for the products or services of the Company;
 
(c)           Specifications, procedures, policies, techniques, manuals,
databases and all other information pertaining to products or services of the
Company, or of others for which the Company has assumed an obligation of
confidentiality;
 
(d)           Business or marketing plans, accounting records, financial
statements and information, and projections of the Company;
 
(e)           Software developed or used by the Company;
 
(f)           Information related to the Company’s retailing, distribution or
administrative facilities; and
 
(g)           Any other information identified or defined as confidential
information by Company policy.
 
2.           Non-Competition and Non-Solicitation.  In order to protect the
legitimate business interests and goodwill of the Company, and to protect
Confidential Information, Employee covenants and agrees that for the entire
period of his or her employment with the Company, and for one year after the
termination of such employment by either party for any reason, Employee will
not:
 
(a)           contact any Customer of the Company for the benefit of a Competing
Business or interfere with, or attempt to disrupt the relationship, contractual,
or otherwise, between the Company and any of its Customers.


(b)           hire employees of the Company.  This restriction includes without
limitation a prohibition on directly or indirectly employing, or knowingly
permitting any Person or business directly or indirectly controlled by Employee,
regardless of whether such Person or business is a Competing Business, from
employing, any person who is employed by the Company.  For the period following
the termination of Employee's employment with the Company, the term "employee"
means an individual employed by the Company as of the date of, or within 90 days
of, Employee's last day worked for the Company.


(c)           solicit employees of the Company.  This restriction includes
without limitation a prohibition on directly or indirectly (i) interfering with,
or attempting to disrupt the relationship, contractual, or otherwise, between
the Company and any of its employees, and (ii) soliciting, inducing, or
attempting to induce employees of the Company to terminate employment with the
Company.


(d)           compete with the Company.  This restriction includes without
limitation a prohibition on directly or indirectly engaging or investing in,
owning, managing, operating, financing, controlling, participating in the
ownership, management, operation, financing or control of, or being associated
or in any manner connected with, any Competing Business, whether as a
consultant, independent contractor, agent, employee, officer, partner, director,
shareholder (except (i) limited partnership investments in private equity funds
which may invest in venture capital-backed companies (where Employee's
investment represents less than 1% percent ownership interest of any such
company) or (ii) investments of less than 1% ownership interest of the
outstanding securities of a corporation or other entity whose securities are
listed on a stock exchange or quotation system and such entity files periodic
reports with the Securities and Exchange Commission), distributor,
representative, or otherwise, alone or in association with any other
Person(s).  Notwithstanding the foregoing, Employee may render services for a
Competing Business if:  such service does not conflict with any other
restrictions noted in this Paragraph 2; the Competing Business is diversified,
and Employee becomes employed in a part of the business that is not in direct or
indirect competition with Company.


Employee agrees that the restrictions contained in paragraphs 2(a), 2(b), and
2(c) have no geographic limitation.  Employee agrees that the restrictions
contained in Paragraph 2(d) are geographically limited as set forth in part (1)
below.


Employee acknowledges that (i) the Company's business is and following the date
hereof will be national in scope, (ii) the Company's products and services are
and following the date hereof will be marketed throughout the United States and
(iii) the Company has competed and following the date hereof will compete with
other businesses that are or could be located in any part of the United
States.  Employee further covenants and agrees that restrictive covenants
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company because of the nature and scope of
the Company's business.


If a court or arbitrator of competent jurisdiction determines that one or more
of the provisions of this Paragraph 2 are invalid, illegal, or unenforceable for
any reason, then such provision or provisions shall be deemed to be reduced in
scope or length, as the case may be, to the extent required to make this
Paragraph enforceable.  If Employee violates the provisions of this Paragraph 2,
the periods described therein shall be extended by that number of days which
equals the aggregate of all days during which at any time any such violations
occurred.


For purposes of this Paragraph 2, the following definitions shall apply:


(1)           “Competing Business” is defined to include the following:


(A)           any Person engaged in the chain drug business in the greater New
York metropolitan area;


(B)           any Person that operates 50 or more stores in the chain drug
business in the United States;


(C)           Wal-Mart Stores, Inc. or its affiliates; and


(D)           for an abbreviated six-month period following termination of
employment, any Person that operates 50 or more stores in the combined food/drug
business in the United States.


(2)           “Customer” means any patient or other customer or prospective
customer of any Company business unit with respect to which Employee is
substantially engaged or provides substantial support during Employee’s
employment with the Company.


(3)           “Person” means any individual, corporation, firm, partnership,
joint venturer, limited liability company or other entity.


Notwithstanding the foregoing provisions of this Paragraph 2 and the remainder
of this Agreement, the non-competition provisions of Paragraph 2(d) above shall
not restrict Employee from performing legal services as a licensed attorney for
a Competing Business to the extent that the attorney licensure requirements in
the applicable jurisdiction do not permit Employee to agree to the otherwise
applicable restrictions of Paragraph 2(d).
 
3.           Non-Inducement.  Employee agrees that during the term of his or her
employment and for one year following the Employee’s termination of employment,
Employee will not directly or indirectly assist or encourage any Person or
entity in carrying out any activity that would be prohibited by the provisions
of this Agreement if such activity were carried out by Employee.
 
4.           Property.  Employee agrees that upon leaving the employment of the
Company, he or she will not take with him or her any of the Company’s property,
including Confidential Information and trade secrets, regardless of the form in
which it was held or acquired by Employee, and will immediately return to the
Company any and all documents, notes, records, notebooks, mobile telephones,
cellular telephones, computers, PDAs (personal digital assistants), portable
digital storage devices, and similar repositories of or containing or relating
to Confidential Information and Company trade secrets, and including, but not
limited to, all copies, notes or abstracts thereof.
 
5.           Consideration and Acknowledgments.  Employee acknowledges and
agrees that the covenants described in Paragraphs 1 through 4 of this Agreement
are essential terms, and that an offer of employment and Employee’s retention
bonus would not be provided by the Company in the absence of these
covenants.  Employee further acknowledges that these covenants are supported by
adequate consideration as set forth in this Agreement, that full compliance with
these covenants will not prevent Employee from earning a livelihood following
the termination of his or her employment, and that these covenants do not place
undue restraint on Employee and are not in conflict with any public
interest.  Employee further acknowledges and agrees that Employee fully
understands these covenants, has had full and complete opportunity to discuss
and resolve any ambiguities or uncertainties regarding these covenants before
signing this Agreement, that these covenants are reasonable and enforceable in
every respect, and has voluntarily agreed to comply with these covenants for
their stated term.  Employee agrees that in the event he or she is offered
employment with a Competing Business at any time in the future, Employee shall
immediately notify the Competing Business of the existence of the covenants set
forth in Paragraphs 1 through 4 above.
 
6.           Enforcement of This Agreement.  Employee acknowledges that
compliance with the covenants set forth in Paragraphs 1 through 4 of this
Agreement is necessary to enable the Company to maintain its competitive
position, and that any actual or threatened breach of these covenants will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law.  In the event of any actual or threatened breach
of these covenants, the Company shall be entitled to injunctive relief,
including the right to a temporary restraining order, and other relief,
including damages, as may be proper along with the Company’s attorneys’ fees and
court costs.  The foregoing stipulated damages and remedies of the Company are
in addition to, and not to the exclusion of, any other damages the Company may
be able to prove.  In addition, if any court shall at any time hold these
covenants to be unenforceable or unreasonable in scope, territory or period of
time, then the scope, territory or period of time of the covenants shall be that
determined by the court to be reasonable.
 
7.           Severability.  If any phrase or provision of this Agreement is
declared invalid or unenforceable by a court of competent jurisdiction, such
phrase, clause or provision shall be deemed severed from this Agreement, but
will not affect the enforceability of any other provisions of this Agreement,
which shall otherwise remain in full force and effect.  If any restriction or
limitation in this Agreement is deemed to be unreasonable, unenforceable or
unduly restrictive by a court of competent jurisdiction, it shall not be
stricken in its entirety and held totally void and unenforceable, but shall
remain effective to the maximum extent permissible as determined by said court.
 
8.           Entire Agreement.  Except as provided in (1) and (2) below, this
Agreement represents the entire agreement between the parties covering
confidentiality, non-competition and non-solicitation restrictions, and it
supersedes and renders null and void all prior agreements (or any portions
thereof), arrangements or communications between the parties covering such
restrictions, whether oral or written.  The terms of this Agreement may not be
altered or modified except by written agreement of Employee and the Company.


9.           Notification.  Employee further agrees that the Company may notify
anyone later employing him or her of the existence and provisions of this
Agreement.
 
10.           Successors and Assigns.  This Agreement shall be enforceable by
the Company and its successors and permitted assigns.
 
11.           General.  Employee agrees that:
 
(a)           Waiver of any of the provisions of this Agreement by the Company
in any particular instance shall not be deemed to be a waiver of any provision
in any other instance and/or of the Company’s other rights at law or under this
Agreement;
 
(b)           The provisions of this Agreement shall be considered severable;
 
(c)           This Agreement shall accrue to and be binding upon the Company and
Employee; and
 
(d)           The captions in this Agreement shall be for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
12.           Governing Law.  The law of the State of Illinois shall govern this
Agreement without regard to its choice of law provisions.
 
 